 

PRIVATE & CONFIDENTIAL

October 20,  2016

Sylvain Toutant

1177 Place Henri-Gauthier
Montreal, Québec
H2M 2S1 

 

Dear Sylvain,

Further to our discussions, this letter confirms our agreement regarding the
cessation of your employment with DAVIDsTEA Inc. (the “Company”) and its
subsidiaries, effective as of January 28, 2017 (being the last day of the
Company’s 2016 fiscal year), or at an earlier date, as determined by the
Chairman of the Board of Directors of the Company (the “Board”), on behalf of
Board, in consultation with Sylvain Toutant, (the “Effective Date”), the whole
as more fully described below.

I.



Interests in THE COMPANY

1.



Severance Payment. Subject to the conditions set forth in this letter, the
Company shall continue to pay to Sylvain Toutant, in accordance with and subject
to usual deductions at source, (a) the Basic Payments (as defined in Sylvain
Toutant’s amended and restated executive employment agreement (the “Employment
Agreement”) dated March 30, 2015) and (b) his salary (at a rate of CDN$392,000
per annum) for eighteen months, inclusive of all outstanding accrued vacation
days, from the Effective Date.  

2.



Performance Bonus. In accordance with the Employment Agreement, Sylvain Toutant
is eligible for an annual cash performance bonus in the event the Board or its
human resources and compensation committee (the “Committee”) determines, in
their sole discretion, that the performance milestones established by the Board
(or the Committee) near the beginning of each fiscal year have been achieved for
such year.  The 2016 bonus payment (the “2016 Bonus”) will be determined by the
Board (or the Committee) based on the 2016 audited fiscal year-end results of
the Company to be filed publicly. The 2016 Bonus, if any, shall be paid to
Sylvain Toutant within 30 days following the date on which the audited fiscal
year-end results are filed and in accordance with the conditions set forth in
this letter and subject to the usual deductions at source. For greater
certainty, the 2016 Bonus shall be paid in one payment.

3.



Common Shares.    Sylvain Toutant currently holds the following common shares in
the capital of the Company (“Common Shares”) including 78,170 Common Shares
(being the “Restricted Shares”) which are subject to the Company’s 2015 Omnibus
Equity Incentive Plan (the “LTIP”) dated March 31, 2015 and Restricted Stock
Agreements (the “RSAs”) between the Company and Sylvain Toutant dated March 31,
2015 and April 15, 2016. The number of Common Shares underlying the Restricted
Shares that are unvested as of the Effective Date will immediately vest in an
amount equal to (i) the product obtained by multiplying (A) the total number of
Common Shares underlying the award by (B) a fraction, the numerator of which is
the number of days in the period beginning on the Date of Grant (as such term is
defined in the LTIP) and ending on the six-month anniversary of the Effective
Date, and the denominator of which is the number of days in the period beginning
on  the Date of Grant and ending on the third anniversary of the Date of Grant,
minus (ii) the number of Common Shares underlying the award that had vested
pursuant to the vesting schedule as of the Effective Date. The portion of any
Restricted Share that is unvested and does not vest after application of the
preceding sentence will be immediately forfeited upon the Effective Date without
any payment or consideration due by the Company.



 

 

 

  

--------------------------------------------------------------------------------

 

-  2  -

 

4.



Vested Options.  Sylvain Toutant was granted: (i) an option to purchase 583,616
 Common Shares (the “2014 Option Shares”) pursuant to an amended and restated
equity incentive plan dated April 3, 2012, as amended from time to time (the
“Equity Plan”) and a stock option agreement (the “2014 Option Agreement”) dated
June 2, 2014, as amended, and, (ii) an option to purchase 42,760 Common Shares
(the “2016 Option Shares” and, together with the 2014 Option Shares, the
“Options”) in accordance with the LTIP and a stock option agreement (the
“2016 Option Agreement”) dated April 15, 2016, as amended. 

(a)



As of the date of execution of this agreement, 42,843 of the 2014 Option Shares
have been exercised by Sylvain Toutant, 297,605 of the remaining 2014 Option
Shares have vested (the “Vested 2014 Options”) and 243,168 of the 2014 Options
Shares remain unvested (the “Unvested 2014 Options”). Notwithstanding the terms
of the 2014 Option Agreement and the Equity Plan, the Vested 2014 Options shall
remain exercisable for a period of 180 days following the Effective Date and all
Unvested 2014 Options shall be fully accelerated and vested as at the Effective
Date and be exercisable for a period of 180 days following the Effective Date.

(b)



As of the date of execution of this agreement,  none of the 2016 Option Shares
have vested and 42,760 of the 2016 Options Shares remain unvested (the “Unvested
2016 Options”). Notwithstanding the terms of the 2016 Option Agreement and as
authorized under the LTIP, the Board approved that all of the Unvested 2016
Options shall be deemed fully accelerated and vested as at the Effective Date
and be exercisable for a period of 180 days following the Effective Date.

In accordance with the terms of the Equity Plan and the LTIP, as applicable, the
options (together, the “Options”) to purchase the 2014 Option Shares and the
2016 Option Shares shall immediately expire and be cancelled on the day that
is 180 days plus one day following the Effective Date.

Sylvain Toutant further agrees that he shall not, without the Company’s prior
written approval, directly or indirectly, sell any number of Common Shares
 (whether such Common Shares are currently held or become held by him as a
result of the exercise of Options or upon the vesting of Restricted Shares in
accordance with paragraphs I.3 and I.4 above) that exceeds, in any given day,
 15% of the 30-day average daily volume of the Common Shares traded on the
NASDAQ Stock Exchange.

5.



The amounts and concessions mentioned in paragraphs I.‎1 to I.‎4 above include
all amounts and benefits to which Sylvain Toutant may be entitled pursuant to
any consulting agreement, any benefit package, any employment agreement, any
other contract (verbal or written) existing between Sylvain Toutant and the
Company and its subsidiaries, and their respective officers, directors,
shareholders, successors, predecessors and affiliates and all applicable laws.

II.



End of Employment Relationship

1.



Cessation of employment relationship.  As of the Effective Date, Sylvain Toutant
and the Company agree to end their employment relationship,  and Sylvain Toutant
agrees to resign from every office and directorship held with the Company or any
of its subsidiaries. Sylvain Toutant and the Company agree to execute any and
all documents appropriate to evidence such cessation of employment. The Company
will complete a Record of employment stating “end of employment contract”.

2.



Group Benefits.  The existing group benefit coverage shall continue in
accordance with the terms of the policies (other than disability insurance plans
which shall terminate immediately) until the

LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

-  3  -

 

earlier of:  (i) the date that is eighteen  (18) months after the Effective
Date, or (ii) the date Sylvain Toutant accepts alternate employment providing
group benefit insurance coverage.

3.



Computer and Phone. Subject to paragraph II.4 below, the Company hereby agrees
that Sylvain Toutant can retain ownership of the laptop computer and can retain
ownership of the cellular telephone acquired for and used by him in connection
with his employment with the Company following the transfer of the contract
relating to said cellular telephone from the Company’s name to Sylvain Toutant’s
name. 

4.



Office Transition.  As discussed, the transition out of your office at the
Company will be completed by the end of the Effective Date, and by then, you
will have returned all equipment, documents and confidential information
belonging to the Company or its affiliates used or possessed by you, or under
your control, in the course of your employment with the Company, other than
those items for which you shall retain ownership pursuant to paragraph ‎II.‎3.
To the extent that any Company data (the “Company Data”) resides on your
personal computer hardware or software, you agree to make a copy of such
property and deliver it to the Company, and immediately following the Effective
Date, you will permanently destroy such Company Data so that it is
irretrievable. 

5.



Post-Employment Obligations.  You acknowledge and agree to comply with the
obligations set forth in Schedule “B”.

6.



Non-Disclosure. You agree to keep the terms of this letter in strict confidence
and not to disclose the fact, terms or nature of this letter to any person,
except to your immediate family and, to the extent that such disclosure may
permit you to obtain tax planning, legal or similar advice, to your legal and
financial advisers, and as may be required by law. You will cause your immediate
family and advisors to keep this letter confidential. Reciprocally, the Company,
agrees to keep the terms of this letter in strict confidence and not to disclose
the fact, terms or nature of this letter to any person, except to its legal and
financial advisers, and as may be required by law.

7.



Mutual Non-Disparagement and Communications. You agree not to engage in any
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Company, its affiliates, its present and former officers, directors,
employees, representatives and agents, or the products or services they provide
(“Disparaging Conduct”). You further agree not to authorize or assist others to
engage in Disparaging Conduct. 

Reciprocally, the Company will instruct its executive officers and board members
not to engage in any Disparaging Conduct in respect of you and will instruct its
executive officers and board members not to authorize or assist others to engage
in Disparaging Conduct with respect to Sylvain Toutant. 

The Company and you agree to work together in good faith to establish a mutually
acceptable plan with respect to any communications with third parties by either
the Company or yourself in respect of the cessation of your business
relationship with the Company. 

8.



Release Form.  In addition to the above conditions, all payments under this
letter are conditional upon you signing a copy of this letter, signing the full
and final release form attached as Schedule “A” in the presence of a witness and
returning original signed copies of both the letter and release form on the date
hereof.



LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

-  4  -

 

9.



Ongoing Compliance. The obligation to pay the payments in this letter is
conditional upon your ongoing compliance with your obligations in this letter.
If you materially breach any of your obligations to the Company, the terms of
this letter and the release will continue to be binding however, all payments
under this letter will cease and the Company will be under no obligation to make
any further payments.

10.



Legal Fees and Reimbursement for Costs. The Company agrees to pay your
reasonable legal fees and any out of pocket expenses (following receipt by the
Company of adequate documentation of such expenses) you reasonably incurred in
connection with end of the employment relationship, including the negotiation
and the review of this letter up to a maximum of $10,000 before taxes and
disbursements.

III.



General Provisions

1.



Currency and Withholdings. All payments under this letter are in Canadian
dollars, will be made in accordance with paragraph ‎I.1 and ‎I.2 hereof and are
subject to any applicable withholding taxes and statutory or authorized
deductions.

2.



Acknowledgement.  You agree that the arrangements set out in this letter fully
satisfy the Company’s and all of its affiliates’ obligations to you in respect
of the cessation of your employment and the cessation of your relationship with
the Company, and you will not be entitled to further notice of termination,
indemnification or severance pay under the Civil Code of Québec (the “CCQ”) or
contract.

3.



Severability. If any provision of this letter or its application in a
circumstance is restricted, prohibited or unenforceable, the provision shall be
ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions of this letter
and without affecting its application to other circumstances.

4.



Enurement. This letter, which includes the full and final release attached
hereto as Schedule “A”, shall enure to the benefit of and be binding upon you,
the Company and each of our respective successors and assigns, including,
without limitation, your heirs, executors, administrators and personal
representatives.

5.



No Admission of Liability. You understand and agree that nothing in this letter
shall be deemed to be an admission of liability on the part of the Company and,
in fact, such liability is specifically denied by the Company.  Similarly, we
understand and agree that nothing in this letter shall be deemed to be an
admission of liability on your part or any of your affiliates, and, in fact such
liability is specifically denied by you and your affiliates.

6.



Entire Agreement.  This letter is the full agreement of the parties, replaces
any prior agreement between the parties hereto and may not be modified except in
writing and executed by all parties.

7.



Legal. The present document constitutes a transaction pursuant to Section 2631
and following of the CCQ. The parties have expressly requested that the present
document be drafted in English. Les parties ont expressément demandé que le
présent document soit rédigé en anglais.

 

[Signature page follows.]



LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

 

On behalf of everyone at the Company, let us once again thank you for your
service. We wish you well in your future endeavours.

Sincerely yours,

 





 

DAVIDSTEA INC.


Per:(s) Maurice Tousson

Maurice Tousson, Chairman of the Board

 

And

 

 

Per:(s) Lorenzo Salvaggio

Lorenzo Salvaggio, Board member




 

 

The undersigned has read and understands and agrees to the terms of the
agreement set forth in this letter. Sylvain Toutant also agrees to sign and to
be bound by the terms of the attached release form.  The undersigned
acknowledges that he has been given the opportunity to obtain independent legal
advice with respect to this letter and attached release form.


October 20, 2016(s) Sylvain Toutant
DateSylvain Toutant

 

 





 

 

 

--------------------------------------------------------------------------------

 

 

Schedule “A”

Full and Final Release

I, Sylvain Toutant, on my own behalf and on behalf of all of my related persons
and entities (including 9222-2116 Québec Inc.), in exchange for the
consideration of the terms described in the attached agreement dated October 20,
 2016 (the “Letter Agreement”), and other good and valuable consideration the
sufficiency of which is hereby expressly acknowledged, agree, represent and
warrant that:

1.



I remise, release, acquit and forever discharge DavidsTea Inc. and all of its
predecessor, subsidiary, parent, related, affiliated and successor entities,
companies or partnerships (collectively, the “Companies”) and all present and
former shareholders, officers, directors, employees, representatives and agents
of the Companies (collectively, the “Released Individuals”) (the Companies and
the Released Individuals are collectively referred to as the “Releasees”) of and
from all actions, causes of action, applications, suits, complaints,
liabilities, debts, demands, damages, costs, torts (both intentional and
unintentional), dues, bonds, accounts, covenants, contracts, statutory rights
and all or any claims whatsoever that exist or may exist which I or we ever had,
now have or which I can, shall or may hereafter have for or by reason of any
cause, matter or thing whatsoever (collectively, “Claims”), including without
limitation, all or any Claims in respect of: (a) my hiring,  engagement,
relationship or employment by any of the Releasees; (b) the cessation of such
employment, engagement or relationship; (c) any benefits provided to me or which
should have been provided to me during my employment, engagement or relationship
or subsequent to the cessation of my employment, engagement or relationship; and
(d) all past, present or future payments from any and all compensation or
incentive programs of the Companies save and except for (i) the obligations and
undertakings of the Companies towards Sylvain Toutant set out in the Letter
Agreement (including the schedules thereto) and (ii) to the extent the
applicability of such release of Claims may in any way invalidate the Companies’
directors and officers liability insurance policy as it pertains to Sylvain
Toutant. For greater certainty, other than the options or the shares described
in paragraphs ‎I.3 and ‎I.4 of the Letter Agreement, I neither own nor have any
interest in any shares, options, securities or other equity interest in the
Companies.

2.



Except for (i) the obligations and undertakings of the Companies towards Sylvain
Toutant set out in the Letter Agreement (including the schedules thereto) and
(ii) to the extent the applicability of such release of Claims may in any way
invalidate the Companies’ directors and officers liability insurance policy as
it pertains to Sylvain Toutant, I have no further Claim against the Releasees in
respect of my employment, engagement or relationship or the cessation thereof
including, without limitation, any complaints of reprisal or retaliation or
claims for specific performance, damages, reinstatement, wages, notice of
termination, pay in lieu of such notice, severance pay, perquisites, expenses,
pension contributions, retirement savings account contributions, allowances,
benefits, retirement benefits, arrangements in respect of equity in the
Companies, bonus or other incentive compensation, interest, vacation pay,
overtime pay, holiday pay or any other Claims whether under contract, the common
law, the civil law, equity, any policy of any of the Companies, regulation or
statute, including without limitation: any applicable employment standards
legislation, as amended or replaced, including the Act Respecting Labour
Standards (Québec) (all such legislation referred to as the “ARLS”), the Civil
Code of Québec, the Pay Equity Act (Québec), the Supplemental Pension Plans Act
(Québec), the Workers Compensation Act (Québec), the Act Respecting Occupational
Health and Safety (Québec), or any other similar legislation. I specifically
have no further claims, rights to arbitration, complaints or recourse under
Sections 122, 122.1, 123, 123.1, 123.6 and 124 of the ARLS.



 

 

 

--------------------------------------------------------------------------------

 

-  2  -

3.



I have had the opportunity to discuss or otherwise canvass with my legal counsel
any and all human rights complaints, concerns, issues or potential applications
arising out of or in respect of my employment and the cessation of my employment
and I and we hereby release the Releasees from any and all claims under the
Charter of Human Rights and Freedoms (Québec) (the “Québec Charter”) in respect
of my employment, engagement or relationship and/or the cessation thereof, and I
am aware of my rights under the Québec Charter and I hereby represent and
acknowledge that I am not asserting any rights or advancing a human rights
claim, application or complaint.

4.



Provided (i) the Companies do not breach their obligations and undertakings
towards Sylvain Toutant set out in the Letter Agreement (including the schedules
thereto), and (ii) to the extent the applicability of such release of Claims may
invalidate the Companies’ directors and officers liability insurance policy as
it pertains to Sylvain Toutant, I will not make any Claim or threaten, commence,
participate in, take or continue any proceedings in any jurisdiction against the
Releasees in respect of any matter covered by this Full and Final Release. I
also agree not to make any Claim or threaten, commence, participate in, take or
continue any proceedings in any jurisdiction against any person, corporation or
other entity who or which might claim contribution, indemnity or any other
relief from any of the Releasees.

5.



If I make any Claim or threaten, commence, participate in, take or continue any
proceedings in any jurisdiction against the Releasees in respect of any Claim
for or by reason of any cause, matter or thing, this Full and Final Release may
be raised as a complete bar to any such Claim or proceedings. I further agree
that commencing any proceedings against any of the Releasees, including any
complaint under the ARLS or the Québec Charter, would contravene my
representations in this Full and Final Release and cause irreparable harm to my
relationship of trust with the Companies, provided, in all cases set forth
above, (i) the Companies have  not breached their obligations and undertakings
towards Sylvain Toutant set out in the Letter Agreement (including the schedules
thereto), and (ii) to the extent the applicability of such release of Claims may
invalidate the Companies’ directors and officers liability insurance policy as
it pertains to Sylvain Toutant.

6.



I will indemnify and save harmless the Releasees from and against all Claims,
charges, penalties, interest or income or other taxes made or assessed by any
Canadian federal, provincial or other governmental or public department, agency
or entity, including without limitation the Receiver General for Canada, the
Canada Revenue Agency, Revenu Québec and the Regie des rentes du Québec, under
the Income Tax Act (Canada), the Taxation Act (Québec), the Canada Pension Plan
(Canada), the Employment Insurance Act (Canada) or any other statute or
regulation, in respect of any failure on the part of the Releasees to withhold
any taxes, premiums, payments, benefit overpayments, levies or other amounts
from all or any part of the payments set out in the Letter Agreement or any
wages or other amounts paid to me during my employment or in respect of any
amounts including penalties and interest payable by the Releasees in respect of
my employment, engagement or relationship or under the Letter Agreement.

7.



I will maintain the terms of the Letter Agreement  and this Full and Final
Release in strict confidence and will not disclose such terms to any person,
except to my immediate family and to the extent that such disclosure may be
required by law or to permit me to obtain tax planning, legal or similar advice.
I covenant that any of the members of my immediate family and my advisors to
whom I disclose the terms of the Letter Agreement and/or this Full and Final
Release will in turn agree to be bound by this same non-disclosure obligation
and that any disclosure of the terms of this Letter Agreement and/or Full and
Final Release by any of them will be considered a breach of the Letter Agreement
and Full and Final Release by me.



LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

-  3  -

8.



All of the foregoing shall enure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

9.



The present document constitutes a transaction pursuant to Section 2631 and
following of the Civil Code of Québec. I acknowledge and agree that the present
release was drafted in the English language at the wish of all the parties
thereto.  Je reconnais et accepte que la présente convention a été rédigée en
langue anglaise à la demande expresse de toutes les parties y afférentes.

I, on my own behalf and on behalf of all of my related persons and entities
(including 9222-2116 Québec Inc.), represent that I have had an opportunity to
obtain independent legal advice in respect of the Letter Agreement and this Full
and Final Release. I, on my own behalf and on behalf of all of my related
persons and entities (including 9222-2116 Québec Inc.), represent that I
understand that this Full and Final Release contains a full and final release of
all claims that I have or may have against the Releasees and that there is no
admission of liability on the part of the Releasees and that any such liability
is denied. I, on my own behalf and on behalf of all of my related persons and
entities (including 9222-2116 Québec Inc.), represent that I am executing this
Full and Final Release freely and voluntarily.     

 

SIGNED in the presence of:

 

(s) Louise Poirier

 

 

 

 

(s) Sylvain Toutant

WITNESS SIGNATURE

 

 

Sylvain Toutant

 

 

 

 

Louise Poirier

 

 

 

PRINT NAME OF WITNESS

 

 

DATE October 20, 2016

 





 

9222-2116 QUÉBEC INC.

Per:(s) Sylvain Toutant
Sylvain Toutant

 

DATE : October 20, 2016

 







LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

 

Schedule “B”

CONFIDENTIALITY

(a)



General.  Sylvain Toutant agrees not to use, sell, circulate or otherwise
distribute or divulge to any person or entity, or in any way disclose to any
person, entity or the public in general, any Confidential Information (as
defined below) for a period of 24 months after the Effective Date.

“Confidential Information” means all information, howsoever received by Sylvain
Toutant relating directly or indirectly to the business of the Company, whether
from, through or pertaining to the Company or any of its affiliates, and in
whatever form (whether oral, written, machine readable, digital, electronic or
otherwise); provided, however, that the term “Confidential Information” will not
include information which: (i) is, demonstrably, in the public domain, without
any fault or responsibility on Sylvain Toutant’s part; (ii) after disclosure to
him, is lawfully received by Sylvain Toutant from another person who is lawfully
in possession of such Confidential Information and such other person was not
restricted from disclosing said information to Sylvain Toutant; (iii) is,
demonstrably, independently developed by Sylvain Toutant through persons who
have not had access to, or knowledge of, the Confidential Information; or
(iv) is approved by the Company for disclosure prior to its actual disclosure.

(b)



Trade Secrets.  Notwithstanding Section ‎1(a),  Sylvain Toutant shall not, at
any time, whether during the term of, or following the termination for any
reason of, this Letter Agreement, disclose a trade secret of the Company or of
any of its affiliates.

(c)



Works.  Any document or work assembled or composed by Sylvain Toutant which
contains Confidential Information shall constitute and be treated as
Confidential Information.  He shall not publish or divulge, or allow the
publication or disclosure, of any material containing Confidential Information
without the prior written consent to such effect of the Company.

(d)



Property.  Confidential Information and the documents, works, instruments or
other medium containing Confidential Information shall remain the property of
the Company and be returned immediately to the Company upon request.

(e)



Intellectual Property. To the extent not already done, Sylvain Toutant hereby
assigns and transfers to the Company, all right, title and interest in and to
all inventions, works, discoveries, improvements and innovations developed or
created by Sylvain Toutant either alone or jointly with others, in the course of
Sylvain Toutant’s employment with the Company and in any way relating to the
business and/or the operations and affairs of the Company and its
affiliates,  together with all intellectual property rights residing therein or
related thereto including, without limitation, patents, copyrights, industrial
designs, trademarks and trade secrets as well as any applications or
registrations filed or obtained thereon (the “Intellectual Property”) and hereby
waives any and all author’s, moral, and proprietary rights that Sylvain Toutant
may now or in the future have in any such Intellectual Property developed in the
course of his employment with the Company or its predecessors.

(f)



Ongoing Cooperation.  For a period of 18 months after the Effective Date,
Sylvain Toutant shall, upon reasonable notice by the Company, furnish such
information and proper

LEGAL_1:41371699.10

LEGAL_1:41371699.10

--------------------------------------------------------------------------------

 

-  5  -

assistance to the Company as may be reasonably required by the Company in order
to effect an efficient and orderly transition or otherwise as may be necessary
for the Company’s business and operations and, in doing so, shall be reasonably
compensated by the Company for his time and for any out of pocket expenses
(following receipt by the Company of adequate documentation of such expenses)
reasonably incurred in connection therewith.     

(g)



Governmental Request.  Nothing in this Letter Agreement shall prevent the
disclosure of Confidential Information where such disclosure must be made in
response to the formal request of a governmental body, agency or a court of law;
in each case, of competent jurisdiction, but Sylvain Toutant shall inform the
Company of such request immediately, and in any case prior to any such
disclosure, in order, thereby, to allow the Company to take the appropriate
measures to contest such request for disclosure if it so decides. Sylvain
Toutant shall fully cooperate with the Company in its efforts to contest such
request for disclosure and, in doing so, shall be reasonably compensated by the
Company for his time and for any out of pocket expenses (following receipt by
the Company of adequate documentation of such expenses) reasonably incurred in
connection therewith.  

NON-COMPETITION

(h)



Prohibition.  Sylvain Toutant shall not, for a period of 18 months after the
Effective Date, on his own behalf or on behalf of any other person or entity,
whether directly or indirectly, in any material capacity, alone, through or in
connection with any person or entity, carry on, be engaged in or employed by, or
have any material financial or other interest in, anywhere in North America, the
United Kingdom, France, Germany or India, (i) any endeavour, activity, or
business, which is (in whole or in part) in direct competition with the Business
of the Company, or (ii) any current or past suppliers of the Company in respect
of the Business of the Company.  

For the purposes of this Letter Agreement, the term “Business”  shall mean the
tea business.

OBLIGATION OF NON-SOLICITATION

(i)



Prohibition.  Sylvain Toutant shall not, for a period of 18 months after the
Effective Date on his own behalf or on behalf of any other person or entity,
whether directly or indirectly, in any capacity whatsoever, alone, through or in
connection with any person or entity:

A.



offer employment to or solicit the employment, services or other engagement of
any individual who is employed or engaged by the Company or of any of its
affiliates; or

B.



persuade or attempt to persuade any customers or suppliers of the Company or of
any of its affiliates existing as at the Effective Date, to discontinue or
materially alter the relationship with any of the foregoing of such person or
entity.

 

 

  

--------------------------------------------------------------------------------